TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00175-CR
NO. 03-04-00178-CR



In re Eddie G. Shell


Robert Joe Donaldson, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT

NOS. 8931 & 9233, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Robert Joe Donaldson's appeal from
judgments of conviction for sexual assault and indecency with a child.  The subject of this
proceeding is Mr. Eddie G. Shell, appellant's counsel.
Appellant's brief was originally due in July.  The time for filing was extended twice
on counsel's motion.  On October 21, 2004, in granting the second extension, this Court ordered
appellant's counsel to file a brief on appellant's behalf no later than November 15, 2004.  Counsel
did not file a brief as ordered.
Therefore, the said Eddie G. Shell is ordered to appear in person before this Court on
the 19th day of January 2005, at 8:30 o'clock a.m., in the courtroom of this Court, located in the
Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and
there to show cause why he should not be held in contempt and sanctions imposed for his failure to
obey the October 21, 2004, order of this Court.  This order to show cause will be withdrawn and the
said Eddie G. Shell will be relieved of his obligation to appear before this Court as above ordered
if the Clerk of this Court receives appellant's brief by January 14, 2005.
It is ordered December 20, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish